Citation Nr: 0801533	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In February 2003, the RO noted that service 
connection for residuals of a head injury had been denied in 
an unappealed decision of January 1983 and that the veteran 
did not appeal a November 1990 decision.  The RO found that 
new and material evidence had been received to reopen the 
claim.  The RO considered the claim on a de novo basis and 
denied service connection for residuals of a head injury (to 
include mental confusion, memory loss, depression, PTSD, and 
organic brain disease).  In January 2006, the RO denied 
service connection for PTSD due to personal assault.  

The Board's review discloses that the January 1983 and 
November 1990 decisions did not consider pertinent service 
medical records, that new and material evidence has been 
received, that the veteran's claim is best characterized as 
entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, and that 
it must be considered on a de novo basis, considering all 
evidence of record.  See Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001); Jennings v. Mansfield, --- F.3d ---, 
2007 WL 4107473 (Fed. Cir.).   

In August 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The August 2006 VA examination for PTSD did not find 
sufficient symptomatology to warrant a diagnosis of PTSD, but 
the examiner specified that he could not rule out the 
possibility that the veteran had PTSD.  Review of the 
examination report shows that the claims folder was not 
available to the examiner.  VA doctors should have the claims 
file to review records.  See VAOPGCPREC 20-95 (1995).  In 
this case, the claims file is particularly significant.  The 
current evidence includes service medical records that 
document the assault in service.  There is no evidence of 
dysfunction before the assault and shortly afterward the 
veteran absented himself without leave and then sought 
treatment; a classic reaction to personal assault.  Between 
1975 and 1979, there were numerous hospitalizations with 
diagnoses of psychosis.  There are records of frequent 
symptomatology with diagnoses including anxiety, adjustment 
disorder and PTSD due to childhood abuse.  This extensive 
history should be considered along with the possibility of 
aggravation in service.  

While the Board regrets the further delay, the facts of this 
case require additional development.  Accordingly, the case 
is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present, to specifically include PTSD, 
had its onset in or increased in 
severity during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claim file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

